DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s), there associated functions being omitted, is/are: 
Claim 1:
an illumination unit;
a collection unit;
an external field stimulation unit;
a control unit.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Independent claims 1 and 10 recite, or similarly recite, inter alia, “…to…determine said one or more conditions of the subject’s body.” 
The “one or more conditions” is a genus forming all conditions of the patient’s body, the species of which may include, inter alia, the body’s temperatures, colors, constituents, pressures, disease states, etc. 
The MPEP states that for each claim drawn to a genus, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566-68, 43 USPQ2d 1398, 1404-06 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). See also MPEP 2163.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure See  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 966, 63 USPQ2d 1609, 1615 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
The specification only clearly describes glucose, oxygen levels, alcohol levels, etc., as body characteristics that may be determined. However, given the breath of “body characteristics” outlined above, it is not clear to Examiner that one of ordinary skill in the art could reasonably predict how the recited subject matter could be used to determine, for example, a cancer state of the user, or hypertension. For these reasons, claims 1-8, 10-11, and 13 are rejected as failing to comply with the Written Description requirement of 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted in a preceding section of this Office action. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function in such a way that provides definiteness and particularity for the claimed invention. 
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See MPEP 2173. Claims invoking § 112(f) must have some structure to "avoid pure functional claiming.” Aristocrat Techs. Australia Pty Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). For a computer-implemented means plus function claim limitation invoking § 112(f), the corresponding structure must be more than simply a general purpose computer or microprocessor because these components can be programmed to perform very different functions in very different ways. Id. The structure must include the algorithm needed to transform the general purpose computer or microprocessor into a structure that is a special purpose computer. Id. at 1338. 
A rejection under § 112(b) is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Id. at 1337-38. The specification must explicitly disclose the algorithm, and simply reciting the claimed function in the specification will Blackboard, Inc. v. Design2Learn, Inc., 574 F.3d 1371, 1384 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome).
In this case, there is only a description of what the functions of the control unit are and not a description of the various steps that the control unit will be programmed to perform that amounts to an algorithm.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (Examiner notes that such an amendment may be introduced that changes “control unit” to “processor”); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0148658 A1 to Zalevsky et al. (“Zalevsky”).
As to claim 1, Zalevsky discloses a system for use in monitoring one or more parameters of a subject's body, the system comprising: 
an illumination unit configured for providing pulsed coherent illumination and directing said illumination onto an inspection region on said subject's body (see Fig 11A, element 202 and [0079]); 
a collection unit configured for collecting light returning from said inspection region and generate a plurality of image data pieces associated with secondary speckle patterns in said light; 	an external field stimulation unit configured for selectively 
a control unit configured and operable for operating said illumination unit said collection unit and said external field stimulation unit and for receiving said plurality of data pieces from said collection unit to thereby determine said one or more conditions of the subject's body (see Fig 11A, element 100 and [0087]).  
As to claim 4, Zalevsky further discloses wherein said external field stimulation unit is configured and operable for generating a time varying magnetic field at vicinity of the inspection region (see [0143] and [0151]).  
As to claim 5, Zalevsky further discloses wherein said control unit comprises an operation timing module configured for timing operation of the external field stimulation unit, said illumination and said collection unit to enable monitoring with increased signal to noise ratio (see [0143]--“The source of coherent light 202 emits a light beam 104 to illuminate the object 102 region of interest) during a certain time period (continuously or by multiple timely separated sessions), and concurrently the region of interest is subjected to a predetermined external field EF of a known parameter(s), e.g. field profile. This may be a magnetic field, or a pressure field (acoustic waves).”).  
As to claim 6, Zalevsky further discloses wherein said operation timing module is configured and operable to initiate operation of said external field stimulation unit to provide said external field stimulation applied in vicinity of the inspection region, initiate said illumination unit to generate one or more illumination pulses for illuminating said inspection region within selected stimulation time period and initiate said collection unit for collecting one or more image data pieces within duration of said one or more illumination pulses (see [0143]).  

a memory utility for storing one or more predetermined models indicative of a relation between one or more measurable parameters and one or more conditions of the subject's body (see [0020]); and 
a processor utility configured and operable for: 
	processing input data received from the collection unit utilizing data about operation of said external field simulation unit, said processing comprising determining one or more spatial correlation functions between successive speckle patterns in the plurality of data pieces, and 
	determining at least one time varying spatial correlation function in the form of a time-varying function of at least one feature of the correlation function, the time-varying spatial correlation function being indicative of a change of the speckle pattern over time; 
	i) 	selecting at least one parameter of the time-varying spatial correlation function, and applying to said at least one parameter one or more of the models to determine one or more corresponding body conditions; and 
	ii) 	generating output data indicative of said one or more corresponding body conditions (see [0020]).  
As to claim 9, Zalevsky further discloses wherein the system is configured for monitoring glucose blood level of a subject (see [0022]).  
Allowable Subject Matter
Claim 12 is allowed.
Claims 10-11, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2001/0031914 A1 to Gobeli et al., US 2014/0058226 A1 to Chernobrod et al., US 2016/0338623 A1 to Tholl et al., and US 2005/0171415 A1 to Hirao.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/ERIC J MESSERSMITH/
Primary Examiner, Art Unit 3791